Citation Nr: 0515322	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
November 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO granted service connection for bilateral flat feet and 
assigned a non-compensable rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.  

During the pendency of this appeal, in a March 2003 rating 
decision the RO increased the rating for bilateral flat feet 
to 10 percent.  The veteran has continued to argue that he is 
entitled to a higher rating, and the Board finds that the 
issue of the rating assigned for bilateral flat feet remains 
in contention.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the June 2004 hearing the veteran stated that he had 
been receiving treatment for his foot disorder from a private 
podiatrist for the previous two years, and that he had had an 
appointment with that podiatrist in May 2004.  Following the 
hearing he submitted a May 2004 medical report from the 
podiatrist, as well as treatment notes from February 2003 to 
June 2003.  He did not, however, present any records of 
treatment after June 2003.  Consequently, on remand the RO 
should request the treatment records from the private 
podiatrist for June 2003 to the present.  

The veteran's most recent VA examination was conducted in 
August 2002.  The veteran contends that the examination was 
not adequate for rating purposes because the examiner did not 
have the opportunity to review his claims file prior to the 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a medical examination conducted 
in furtherance of VA's duty to assist "must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed examination."  See Caffery v. 
Brown, 6 Vet. App. 377, 381 (1994).  In addition, during the 
June 2004 hearing the veteran testified that he now has 
callosities on his feet, which are relevant in determining 
his entitlement to a higher rating.  For these reasons the 
Board finds that an additional examination is warranted.

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for flat feet 
since June 2003.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
private podiatrist from June 2003 to the 
present.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

2.  The RO should provide the veteran a 
VA podiatry examination in order to 
document all of the manifestations of 
bilateral flat feet.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the feet and provide a 
diagnosis for any pathology found.  The 
examiner should document all 
manifestations of flat feet and provide 
an opinion on whether the disability due 
to flat feet is pronounced, severe, 
moderate, or mild.  The criteria to be 
considered in making that assessment are:

a) Pronounced; marked pronation, extreme 
tenderness of plantar surfaces  of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances;

b) Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities; 

c) Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet; 

d) Mild; symptoms relieved by built-up 
shoe or arch support.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


